Case: 09-60156     Document: 00511152116          Page: 1    Date Filed: 06/23/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                            June 23, 2010

                                       No. 09-60156                         Lyle W. Cayce
                                                                                 Clerk

NATIONAL LABOR RELATIONS BOARD,

                                                   Petitioner
v.

COASTAL CARGO COMPANY INC,

                                                   Respondent




     Application for Enforcement of an Order of the National Labor Relations
                                      Board
                                  15-CA-18215


Before REAVLEY, DAVIS, and STEWART, Circuit Judges.
PER CURIAM:*
        In this case, we are asked to review whether the National Labor Relations
Board (the Board”) erred in finding that Coastal Cargo Company (“Coastal
Cargo”) committed unfair labor practices in violation of the National Labor
Relations Act.
        On appeal, Coastal Cargo raised a threshold issue, arguing that under
Section 3(b) of the Act, the two-member Board which issued the order in this
case was without lawful authority to render a decision. While this appeal was

        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
  Case: 09-60156    Document: 00511152116   Page: 2   Date Filed: 06/23/2010

                                No. 09-60156

pending, the Supreme Court decided New Process Steel, L.P. v. National
Relations Board, 560 U.S. ____ (2010), and agreed with respondent’s position
that the two member board had no authority to adjudicate cases pending before
the Board.
      Accordingly, we vacate the Board’s order and remand for further
proceedings consistent with this opinion.


VACATED and REMANDED.




                                      2